Citation Nr: 1009182	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the left knee, prior to October 1, 
2009.  (Temporary total convalescence ratings have been 
assigned, pursuant to 38 C.F.R. § 4.30, effective from 
December 7, 2007 through January 31, 2008, and from August 
18, 2008 through September 30, 2009.)

2.  Entitlement to an evaluation in excess of 30 percent for 
status post left knee total arthroplasty, on and after 
October 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from April 1981 to July 1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Veteran was originally granted service connection for 
postoperative residuals of left knee injury in a February 
1993 rating decision.  A 10 percent disability rating was 
assigned. 

In an August 1998 rating decision, the Veteran's disability 
was recharacterized as traumatic arthritis of the left knee, 
and the rating was increased to 20 percent disabling.  A July 
2005 rating decision granted a 30 percent disability rating 
for the Veteran's left knee disability.  

A December 2008 rating decision granted temporary total 
disability ratings for the Veteran's left knee, pursuant to 
38 C.F.R. § 4.30, based on surgical treatment necessitating 
periods of convalescence.  A 100 percent convalescence rating 
was assigned effective from December 7, 2007 through January 
31, 2008.  The 30 percent disability rating was scheduled to 
resume effective from February 1, 2008.  The same decision 
also granted a temporary total convalescence rating effective 
from August 18, 2008 through September 30, 2009.  The 30 
percent rating was scheduled to resume effective from October 
1, 2009.

The issue of entitlement to an evaluation in excess of 30 
percent for status post left knee total arthroplasty, on and 
after October 1, 2009, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.



Additionally submitted evidence

Following the May 2009 supplemental statement of the case, 
the Veteran submitted additional evidence directly to the 
Board.  Specifically, an October 2009 statement from the 
Veteran contains additional argument pertaining to his left 
knee disability claim and a list of his heath care providers.  
The statement has not been considered by the RO.  However, 
the records referenced by the Veteran were previously 
obtained and the record reflects that they have been reviewed 
by the RO.  Moreover, the Veteran's statements are 
duplicative of his previously considered assertions and the 
medical evidence of record.  Therefore, a waiver of initial 
consideration by the agency of original jurisdiction is not 
necessary. See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, prior to October 
1, 2009, the Veteran's traumatic arthritis of the left knee 
was manifested by pain, locking, fatigue, and limitation of 
motion.

2.  Temporary total (100 percent) convalescence ratings were 
assigned for the service-connected left knee disability 
effective from December 7, 2007 through January 31, 2008, and 
from August 18, 2008 through September 30, 2009.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for traumatic arthritis of the left knee, prior to October 1, 
2009, (exclusive of periods of temporary 100 percent 
convalescence ratings), are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5261, 5262 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the left knee, prior to October 1, 
2009.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in letters from the RO 
dated February 11, 2005 and October 2, 2008, including a 
request for evidence that his service-connected disability 
had gotten worse. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or [from] the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The February 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in an October 15, 2008 letter, albeit which 
did not specifically reference the disability at issue, but 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 15, 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In addition, the Court has held that an increased 
compensation claim "is a new and separate claim for which 
section 5103(a) preadjudicatory notice is required."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 42 (2008), vacated 
on other grounds sub. nom. Vazquez-Flores v. Shineski, 540 
F.3d 1270 (Fed. Cir. 2009).  The Court has held that a notice 
letter must inform the Veteran (1) that, to substantiate a 
claim, the Veteran must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity and the effect that worsening has on the claimant's 
employment; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment; and (4) of examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Recently, in reviewing the Court's Vazquez-Flores decision, 
the Federal Circuit found that such notice need not be 
"veteran specific," nor need it inform the claimant of 
alternative diagnostic codes that might be applicable to his 
or her claim or that he or she should submit evidence showing 
that the disability had an impact on his or her "daily 
life." Vazquez-Flores, 540 F.3d 1270, 1277 (Fed. Cir. 2009).

Nevertheless, the Veteran was provided with notice that 
complied with the Court's decision in Vazquez-Flores v. Peake 
in an October 2, 2008 letter from the RO.  The Board 
recognizes that this letter was mailed to the Veteran after 
adjudication of the claim by the RO.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  However, any defect with 
respect to the timing of the VCAA notice did not prejudice 
the Veteran.  After the notice was provided, the claim was 
readjudicated in the May 2009 supplemental statement of the 
case (SSOC) and the Veteran was provided with an opportunity 
to respond.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, private medical records, 
treatment records from Wright Patterson Air Force Base, and 
VA outpatient medical records.  As alluded to in the 
Introduction, all of the private treatment records identified 
by the Veteran have been obtained and associated with his 
claims folder.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
this case, the Veteran was not afforded a VA examination to 
determine the extent of his left knee disability prior to his 
August 2008 total left knee replacement surgery.  (In this 
regard, it is again noted that a temporary 100 percent 
convalescence rating was assigned subsequent to the total 
left knee replacement surgery, effective from August 18, 2008 
through September 30, 2009.)  Despite the lack of a VA 
examination prior to August 18, 2008, there is no prejudice 
to the Veteran as the evidence of record contains extensive 
private medical records that document treatment for the 
Veteran's left knee disability and provide sufficient 
competent evidence of the left knee disability status for the 
Board to make a decision on the Veteran's claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any medical 
examination or opinion as to the status of the Veteran's left 
knee prior to the total knee replacement surgery in August 
2008 would be either speculative or duplicative of evidence 
already contained in the claims folder.  Accordingly, the 
Board finds that a medical examination discussing the extent 
of the Veteran's left knee disability prior to the total knee 
replacement surgery in August 2008 would serve no useful 
purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined to exercise his option of a personal hearing. 

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court  held that "staged" ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown,  8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2009).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2009).

Specific rating criteria

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis. Under Diagnostic 
Code 5003, degenerative arthritis of a major joint will be 
rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2009).  For the purpose of rating disabilities 
due to arthritis, the knee is considered a major joint.  See 
38 C.F.R. § 4.45 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).

The Diagnostic Codes referable to functioning of the knee are 
found in 38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, a 
noncompensable evaluation is assigned for leg flexion limited 
to 60 degrees.  A 10 percent evaluation is warranted where 
flexion of the knee is limited to 45 degrees.  A 20 percent 
evaluation is warranted where flexion is limited to 30 
degrees.  A maximum 30 percent evaluation is warranted where 
flexion is limited to 30 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2009).

Under Diagnostic Code 5262 [impairment of tibia and fibula], 
a 10 percent evaluation is assigned for malunion with slight 
knee or ankle disability, a 20 percent evaluation is assigned 
for malunion with moderate knee or ankle disability, a 30 
percent evaluation is assigned for malunion with marked knee 
or ankle disability, and a 40 percent evaluation is assigned 
for nonunion with loose motion, requiring a brace. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2009).

The Board observes that the words "slight," "moderate," 
and "marked" are not defined in the VA Rating Schedule. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." See 38 C.F.R. § 4.6 (2009).  The 
Board observes that "slight" is defined as "small in 
amount or extent; not great or intense."  See Webster's New 
World Dictionary, Third College Edition (1988), 1262. 
"Moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." Id. at 871. "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous." Id. at 828.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's traumatic arthritis of the left knee is 
currently rated 30 percent disabling under Diagnostic Codes 
5010-5262.  See 38 C.F.R. § 4.27 (2009) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  The Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

As the Veteran's left knee disability is currently rated as 
30 percent disabling, Diagnostic Codes 5258, 5259 and 5263 do 
not allow for a higher disability rating (i.e. in excess of 
30 percent).  The Board notes that there is no medical 
evidence indicating left knee functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, including on 
repeated use, as discussed below; Diagnostic Code 5256 is 
therefore not applicable.  [Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992)].

Arthritis and instability of the knee may be rated 
separately.  See VAOPGCPREC 23-97.  Since instability of the 
knees has not been medically identified, a separate rating 
under Diagnostic Code 5257 is not appropriate.

Based on the existence of traumatic arthritis, the Board will 
continue to rate the Veteran under Diagnostic Code 5010 which 
requires application of Diagnostic Code 5260 [limitation of 
flexion] and 5261 [limitation of extension].  However, as the 
Veteran's left knee is currently rated as 30 percent 
disabling, application of Diagnostic Code 5260 is not 
necessary as the maximum rating available under this code is 
30 percent.  Accordingly, the Board will apply Diagnostic 
Codes 5003, 5010 5261 and 5262. 

Schedular rating

As noted above, in order to warrant an evaluation in excess 
of 30 percent under Diagnostic Code 5262, the evidence must 
show nonunion of the tibia and fibula with loose motion which 
requires a brace.  

While the evidence of record indicates that, in October 2006, 
the Veteran utilized a knee brace, (see an October 2006 
treatment record from J.D., D.O.), there is no evidence 
indicating that he has nonunion of the tibia and fibula.  
Indeed, the record contains numerous physical examinations of 
the Veteran's left knee as well as MRI and X-ray reports, 
dated prior to August 18, 2008, and nowhere in these records 
is nonunion of the tibia and fibula described, and the 
Veteran does not contend otherwise.  Accordingly, an 
increased disability rating is not warranted under Diagnostic 
Code 5262.

With respect to limitation of extension under Diagnostic Code 
5261, the record contains multiple range of motion findings 
for the Veteran's left knee.  At its worse, the Veteran's 
left knee extension is limited to 5 degrees; a level 
consistent with a noncompensable disability rating.  See a 
March 2007 treatment record from T.M.C., D.O.; see also a 
January 2006 treatment record from E.W.F., D.O. 

The Board observes that the Veteran complained of knee 
locking in October 2007 and stated that he cannot extend his 
knee more than 45 degrees.  See an October 2007 telephone 
consult record.  While the Board has no reason to doubt that 
the Veteran had a limited range of motion, the treatment 
record clearly states that the 45 degree limitation is based 
on the Veteran's estimate.  This estimation does not 
represent an accurate measurement such as one recorded 
through the use of a goniometer.  See 38 C.F.R. § 4.46 
(2009).  To the extent that the Veteran claims to have 
limitation of extension of 45 degrees or worse, the Board 
finds that he is not competent to make such a determination. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  An increased disability 
rating is therefore not warranted under Diagnostic Code 5261.

Accordingly, an increased disability rating is not warranted 
under either Diagnostic Codes 5003, 5010, 5261 or 5262.

DeLuca consideration

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2009).

The evidence of record indicates that the Veteran's left knee 
symptomatology includes pain and locking.  See e.g., a 
December 2007 operation report.  As noted in the 
Introduction, a temporary total disability rating has been 
assigned from December 7, 2007 through January 31, 2008, and 
from August 18, 2008 through September 30, 2009, based on 
periods of convalescence following left knee surgery. 

In this case there is no indication that the Veteran's pain 
and locking resulted in additional functional impairment to 
the Veteran's left knee.  While the Board acknowledges that 
the Veteran was not provided with a VA examination during the 
appeal period, a March 2005 VA examination stated that 
repetitive testing produced a limited extension of 15 
degrees.  There was no indication that repetitive testing 
resulted in locking or any other functional impairment.  This 
increased symptomatology is consistent with only a 20 percent 
disability rating under 5261.  The remainder of the evidence 
of record does not indicate that the Veteran's left knee 
symptomatology results in any additional functional 
impairment than as discussed above.

Even when taken into consideration, the Board finds that the 
Veteran's pain and locking does not warrant the assignment of 
a higher disability since there is no evidence that it 
presents any medically identifiable increase in his left knee 
symptomatology. 

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability ordinarily from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.

In this case the Veteran filed his increased rating claim on 
May 16, 2006.  However, as a prior final rating decision 
dated July 7, 2005 assigned a 30 percent rating as of that 
date, the relevant time period under consideration is from 
July 8, 2005 (the day following the prior final rating 
decision) to August 18, 2008, the beginning date of a 100 
percent convalescence rating effective through September 30, 
2009.  The question to be answered by the Board, then, is 
whether any different rating should be assigned for any 
period during the rating period on appeal from July 8, 2005 
through August 18, 2008.  [As discussed in the Introduction, 
issue of entitlement to an increased rating for a left knee 
disability on and after October 1, 2009 is being remanded for 
further development.]

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's left knee 
disability was more or less severe during the appeal period.  
The evidence of record indicates that his left knee 
symptomatology, including pain and limitation of motion, have 
remained essentially constant throughout the appeal period.  

While the Board notes that the Veteran underwent left knee 
surgery to repair tears in his meniscus that resulted in 
locking, a temporary total disability rating has been 
assigned following his surgery.  See an October 2007 
treatment report and the Veteran's December 2007 left knee 
surgery report.  Moreover, dislocated cartilage with episodes 
of locking only warrants a 20 percent disability rating under 
Diagnostic Code 5258.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's left knee 
disability was more or less severe during the appeal period.  
Staged ratings are therefore not appropriate.



Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the January 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left knee disability during the rating period on 
appeal prior to October 1, 2009.  The medical evidence fails 
to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, while the Veteran 
has undergone surgery for his left knee, there is no 
indication that the Veteran has required frequent 
hospitalizations. 

With respect to employment, the evidence of record indicates 
that the Veteran works for the government.  While the 
evidence of record indicates that the Veteran has missed work 
due to his knee surgeries, there is no indication that this 
disability has creates any unusual employment impairment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  In addition, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the left knee, prior to October 1, 
2009 (exclusive of periods of temporary 100 percent 
convalescence ratings effective from December 7, 2007 through 
January 31, 2008, and from August 18, 2008 through September 
30, 2009), is denied.


REMAND

2.  Entitlement to an evaluation in excess of 30 percent for 
status post left knee total arthroplasty, on and after 
October 1, 2009.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for additional development.  

The Veteran underwent total knee replacement surgery in 
August 2008.  As noted in the Introduction, a 100 percent 
disability rating has been assigned following the Veteran's 
surgery until October 1, 2009 when a 30 percent disability 
rating took effect.  

The Board observes that the last VA examination to evaluate 
the Veteran's left knee was performed in March 2005.  
Furthermore, the most recent medical treatment records date 
to November 2008.  Since the medical evidence of record does 
not address the Veteran's current level of the Veteran's left 
knee symptomatology the Board finds that an additional 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and ask 
that he identify the dates of treatment, 
and the names of the providers of  medical 
treatment since his August 2008 left knee 
surgery.  Any such records should be 
obtained to the maximum extent possible.  
Any records so obtained should be 
associated with the Veteran's VA claims 
folder.

2.  VBA should make arrangements for the 
Veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the current severity of his service-
connected  left knee disability.  The 
Veteran's VA claims folder should be 
reviewed by the examiner.  The examination 
report should set forth all objective 
findings regarding the Veteran's left knee 
disability including any residuals of the 
Veteran's left knee replacement surgery.  
If diagnostic testing and/or specialist 
consultations are deemed by the examiner 
to be necessary, such should be 
accomplished.  A report of the examination 
should be prepared and associated with the 
Veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


